DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Status of Claims
Applicant's “Request for Continued Examination” filed on 8/15/2022 has been considered.  
Claims 1, 4, 7-11, 14-15, 17-18, 20-21 are amended.
Claims 3, 12, 16 are cancelled.
Claims 1-2, 4-11, 13-15 and 17-23 are currently pending and have been examined.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 4-5, 8-11, 13-15, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2016/0300293 A1 to Nagar in view of U.S. Patent No. 10,929,904 B1 to Jacobs in view of U.S. Patent No. 10,629,003 B2 to Miller.
	
Regarding Claim 1, Nagar discloses a method for virtual configuration of a physical object via a head- mounted display device including a forward field of view, the method comprising: 
receiving a plurality of 3-dimensional ("3D") models of the physical object, the plurality of 3D models corresponding to configuration options for the physical object; ([0023] An object module configured to host information of at least one object, including but not limited to, dimensions, weight, color, structure, location, a 3D display of the object (3D models), price and/or supplier. The object may also be referred to as “item” and both the object and item may be referred to as “product”.)
receiving a first configuration for the physical object, (Fig. 1 shows a proposal design scheme (configuration) for a physical room including a number of pieces of furniture and decorations.  [0150] the system 100 may allow the user 160 to access information related to proposals and/or design schemes allowing the user 160 to inspect his selection, such as a selected product, in reality.) 
rendering a first virtual image of the at least one physical object, ([0151] The design application may be configured to receive the information and manage the transfer of the information to the server module. The generated proposals and/or design scheme may be presented on the mobile device 152.) within the forward field of view of the head-mounted display device, the first virtual image further including the first configuration price; ([0172] the information (such as the current design information, user information and/or product and/or service information, as described in reference to FIGS. 1-3.) may be provided from one or a plurality of user machines 164, such as the mobile device 152 and a three-dimensional (3D) visor or glasses 504. Fig. 1 element 230 displays prices for the proposed design scheme products available for order)
receiving at least one change to the first configuration to generate a second configuration; ([0008] The tool may allow the user to select from suggested proposals, including using gesture sensing for making selections and moving objects around in virtual and/or augmented reality, as well as online ordering and payment for selected products, [0126] the system 100 may allow manipulation of decoration features of the proposal and/or design scheme. For example, the user 160 may select different colors and patterns for the chair 204, as seen in image 220 [0174] the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user.)
rendering a second virtual image of the physical object within the forward field of view of the head-mounted display device, and ([0174] the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user. [0008] The tool may allow the user to select from suggested proposals, including using gesture sensing for making selections and moving objects around in virtual and/or augmented reality, as well as online ordering and payment for selected products,)

But does not explicitly disclose the second virtual image further including the updated configuration price; 3D models including a 3D model of the physical object and a plurality of overlays corresponding to configuration options; rendering images by overlaying an overlay corresponding to the first configuration onto the physical object; wherein the placement of the overlay corresponding to the first configuration onto the physical object is determined based on the 3D model of the physical object; wherein the placement of the overlay corresponding to the second configuration onto the physical object is determined based on the 3D model of the physical object; generating a final configuration based at least in part on a configuration selection corresponding to the first configuration or the second configuration.
Jacobs, on the other hand, teaches the second virtual image further including the updated configuration price; ([col 19 ln 35-40] Fig 11 displays an update current part button along with the part price and the total price for all the parts [col 12 ln 34-col 13 ln 2] software 136 may be configured to allow a user working with computer-modeling software, such as computer-modeling software application 148, to select an update button or the like to cause price-quote-generating algorithms 156 to update price quote(s) after making changes to structure 112 within computer model 116.)
It would have been obvious to one of ordinary skill in the art to include in method, as taught by Nagar, the features as taught by Jacobs, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Jacobs, in order to provide semi-automated price quotations (Jacobs, [abstract]).
Miller, on the other hand, teaches 3D models including a 3D model of the physical object and a plurality of overlays corresponding to configuration options; rendering images by overlaying an overlay corresponding to the first configuration onto the physical object; wherein the placement of the overlay corresponding to the first configuration onto the physical object is determined based on the 3D model of the physical object; wherein the placement of the overlay corresponding to the second configuration onto the physical object is determined based on the 3D model of the physical object; generating a final configuration based at least in part on a configuration selection corresponding to the first configuration or the second configuration, ([Col 3 Ln 57-64] an interface for enabling interaction between the user and the head-mounted user display device, and rendering the display object associated with at least the portion of the virtual world data based on the selected interface. The selected interface may be one of a virtual reality mode, an augmented reality mode, a blended reality mode, and a combination of the virtual reality and augmented reality modes (first and second configurations, selection of augmented reality mode, for example, would be a configuration selection). [Col 31 Ln 37-41] the system is configured to recognize a 3D object in the real world, and then augment it. “Recognition” in this context may mean identifying the 3D object with high enough precision to anchor imagery to the 3D object. [Col 31 Ln67 - Col 32 Ln 1] recognized objects may be linked to an online database of various 3D models. [Col 15 Ln 6-13] FIG. 4 illustrates an example embodiment of objects viewed by a user when the interface 302 is operating in an augmented mode. As shown in FIG. 4, the interface 302 presents a physical object 402 and a virtual object 404. In the embodiment illustrated in FIG. 4, the physical object 402 is a real, physical object existing in the local environment of the user, whereas the virtual object 404 is an object created by the system 100, and displayed via the user interface 302. [Col 15 Ln 24-29] Virtual object 404 is cued off, or triggered by, the physical object 402. For example, the physical object 402 may actually be a stool, and the virtual object 404 (overlay) may be displayed to the user (and, in some embodiments, to other users interfacing the system 1 00) as a virtual animal standing on the stool. (the placement of the virtual animal on the stool is interpreted as placement of an overlay determined by the 3D model of the real-world stool object.)
It would have been obvious to one of ordinary skill in the art to include in method, as taught by Nagar, the features as taught by Miller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Miller, in order to create one or more custom interface modes. (Miller, [Col 16 Ln 18]).
 
Regarding Claim 2, Nagar in view of Jacobs and Miller teaches the method of claim 1. 
Nagar discloses each of the first virtual image and the second virtual image is rendered as one of a two-dimensional virtual image or a three- dimensional holographic virtual image.  ([0070] The imaging module 150 may include a camera, a video machine or a three-dimensional (3D) visor/glasses, such as GOOGLE GLASS® or any other suitable imaging mechanism. The captured image may be a two dimensional image (2D), a three dimensional image (3D) and/or a video or movie of the space 110 or any other image. [0174] the 3D visor or glasses 504 may be used for the display as well as some other modules, or all of the modules described herein (e.g. visualization module, sound module, etc.). In some embodiments, the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user.) 
Regarding Claim 4, Nagar in view of Jacobs and Miller teaches the method of claim 1. 
Nagar does not explicitly teach interactively receiving a plurality of changes to the first configuration; and for each of the plurality of changes to the first configuration, rendering an updated virtual image reflecting the respective one of the plurality of changes.  
Jacobs, on the other hand, teaches interactively receiving a plurality of changes to the first configuration; and for each of the plurality of changes to the first configuration, rendering an updated virtual image reflecting the respective one of the plurality of changes.   ([col 19 ln 35-40] Fig 11 displays an update current part button along with the part price and the total price for all the parts [col 12 ln 34-col 13 ln 2] software 136 may be configured to allow a user working with computer-modeling software, such as computer-modeling software application 148, to select an update button or the like to cause price-quote-generating algorithms 156 to update price quote(s) after making changes to structure 112 within computer model 116.)
It would have been obvious to one of ordinary skill in the art to include in method, as taught by Nagar, the features as taught by Jacobs, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Jacobs, in order to provide semi-automated price quotations (Jacobs, [abstract]).

Regarding Claim 5, Nagar in view of Jacobs and Miller teaches the method of claim 1. 
Nagar discloses interactively receiving a plurality of changes to the first configuration comprises: receiving gesture data from the head-mounted display device or an input device associated therewith; and identifying at least one of the plurality of changes to the first configuration based at least in part on an operation associated with a gesture corresponding to the gesture data. ([0174] the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user. [0008] The tool may allow the user to select from suggested proposals, including using gesture sensing for making selections and moving objects around in virtual and/or augmented reality, as well as online ordering and payment for selected products,)

Regarding Claim 8, Nagar discloses a virtualized configuration system, comprising: 
a head-mounted display device that provides a view of a virtual environment including at least one virtual image, the head-mounted display device including a plurality of sensors and a forward field of view; ([0045] In some embodiments, the system and method may further comprise projecting means for projecting at least a portion of the virtual map onto a wall of the space, wherein the projected portion of the virtual map corresponds to the wall of the space. The system may further comprise three-dimensional (3D) visor/glasses for presenting the virtual map. The system may further comprise sensors for sensing hand gestures of the user so as to capture the gestures and presenting them with the virtual map via the 3D visor.)
a model database including a plurality of 3-dimensional (3D) models of configurable physical object; ([0023] An object module configured to host information of at least one object, including but not limited to, dimensions, weight, color, structure, location, a 3D display of the object (3D models), price and/or supplier. The object may also be referred to as “item” and both the object and item may be referred to as “product”.) 
a configuration database including a plurality of configuration variations for the configurable physical object; ([0126] the system 100 may allow manipulation of decoration features of the proposal and/or design scheme. For example, the user 160 may select different colors and patterns for the chair 204, as seen in image 220 ([0023] An object module configured to host information of at least one object, including but not limited to, dimensions, weight, color, structure, location, a 3D display of the object (3D models), price and/or supplier.)
a virtualized configuration application component that  receives via the virtualized configuration API the plurality of 3D models corresponding to the at least one configurable physical object; ([0023] An object module configured to host information of at least one object, including but not limited to, dimensions, weight, color, structure, location, a 3D display of the object (3D models), price and/or supplier. The object may also be referred to as “item” and both the object and item may be referred to as “product”.)
receives via the virtualized configuration API a first configuration variation for the configurable physical object; and (Fig. 1 shows a proposal design scheme (configuration) for a physical room including a number of pieces of furniture and decorations.  [0150] the system 100 may allow the user 160 to access information related to proposals and/or design schemes allowing the user 160 to inspect his selection, such as a selected product, in reality.) the first configuration including a first configuration price;
renders in the head-mounted display device a first virtual image of the configurable physical object corresponding to the first configuration variation, ([0151] The design application may be configured to receive the information and manage the transfer of the information to the server module. The generated proposals and/or design scheme may be presented on the mobile device 152.) within the forward field of view; the first virtual image further including the configuration price. ([0172] the information (such as the current design information, user information and/or product and/or service information, as described in reference to FIGS. 1-3.) may be provided from one or a plurality of user machines 164, such as the mobile device 152 and a three-dimensional (3D) visor or glasses 504. Fig. 1 element 230 displays prices for the proposed design scheme products available for order)

But does not explicitly disclose a configuration management component that comprises a virtualized configuration application programming interface (API) that provides access to the 3D models of the model database and the configuration variations of the configuration database; and; the plurality of 3D models including a 3D model of the configurable physical object and a plurality of overlays corresponding to configuration options for the configurable physical object; by overlaying an overlay corresponding to the first configuration variation onto the configurable physical object; wherein the placement of the overlay corresponding to the first configuration variation onto the configurable physical object is determined based on the 3D model of the configurable physical object;
Jacobs, on the other hand, teaches a configuration management component that comprises a virtualized configuration application programming interface (API) configured to provide access to the 3D models of the model database and the configuration variations of the configuration database; and ([col 8 ln 33-37] the user interface containing the user-selectable control can be provided application-specific software running on the user's device or a web-browser or other remote-access means that allows the user to access price-quotation software functionality remotely from the user's device. [col 22 Ln 2-10] a database 360 in which the quote data 356 is stored so that it is available the user when accessing the customer portal.)
It would have been obvious to one of ordinary skill in the art to include in method, as taught by Nagar, the features as taught by Jacobs, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Jacobs, in order to provide semi-automated price quotations (Jacobs, [abstract]).
Miller, on the other hand, teaches 3D models the plurality of 3D models including a 3D model of the configurable physical object and a plurality of overlays corresponding to configuration options for the configurable physical object; by overlaying an overlay corresponding to the first configuration variation onto the configurable physical object; wherein the placement of the overlay corresponding to the first configuration variation onto the configurable physical object is determined based on the 3D model of the configurable physical object; ([Col 3 Ln 57-64] an interface for enabling interaction between the user and the head-mounted user display device, and rendering the display object associated with at least the portion of the virtual world data based on the selected interface. The selected interface may be one of a virtual reality mode, an augmented reality mode, a blended reality mode, and a combination of the virtual reality and augmented reality modes (first and second configurations, selection of augmented reality mode, for example, would be a configuration selection). [Col 31 Ln 37-41] the system is configured to recognize a 3D object in the real world, and then augment it. “Recognition” in this context may mean identifying the 3D object with high enough precision to anchor imagery to the 3D object. [Col 31 Ln67 - Col 32 Ln 1] recognized objects may be linked to an online database of various 3D models. [Col 15 Ln 6-13] FIG. 4 illustrates an example embodiment of objects viewed by a user when the interface 302 is operating in an augmented mode. As shown in FIG. 4, the interface 302 presents a physical object 402 and a virtual object 404. In the embodiment illustrated in FIG. 4, the physical object 402 is a real, physical object existing in the local environment of the user, whereas the virtual object 404 is an object created by the system 100, and displayed via the user interface 302. [Col 15 Ln 24-29] Virtual object 404 is cued off, or triggered by, the physical object 402. For example, the physical object 402 may actually be a stool, and the virtual object 404 (overlay) may be displayed to the user (and, in some embodiments, to other users interfacing the system 1 00) as a virtual animal standing on the stool. (the placement of the virtual animal on the stool is interpreted as placement of an overlay determined by the 3D model of the real-world configurable stool object.)
It would have been obvious to one of ordinary skill in the art to include in system, as taught by Nagar, the features as taught by Miller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Miller, in order to create one or more custom interface modes. (Miller, [Col 16 Ln 18]).

Regarding Claim 9, Nagar in view of Jacobs and Miller teaches the system of claim 8. 
Nagar discloses wherein the configuration management component further generates a final configuration based at least in part on a final configuration selection. ([0141] In some embodiments, the system 100 may provide proposal which may include service providers recommended as well as a proposal which includes their work costs (price quote) and may further guaranty or qualify their performance. In some embodiments, the system 100 may access a service provider database at the computing system 180 and/or in the remote server 190.)

Regarding Claim 10, Nagar in view of Jacobs and Miller teaches the system of claim 8. 
Nagar discloses interactively receives at least one change to the first configuration variation to generate a second configuration variation; and ([0008] The tool may allow the user to select from suggested proposals, including using gesture sensing for making selections and moving objects around in virtual and/or augmented reality, as well as online ordering and payment for selected products, [0126] the system 100 may allow manipulation of decoration features of the proposal and/or design scheme. For example, the user 160 may select different colors and patterns for the chair 204, as seen in image 220 [0174] the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user.)
renders in the head-mounted display device an updated virtual image that reflects the at least one change. ([0174] the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user. [0008] The tool may allow the user to select from suggested proposals, including using gesture sensing for making selections and moving objects around in virtual and/or augmented reality, as well as online ordering and payment for selected products,)
Regarding Claim 11, Nagar in view of Jacobs and Miller teaches the system of claim 10. 
Nagar discloses wherein the virtualized configuration application component interactively receives the at least one change to the first configuration variation by: receiving gesture data from the head-mounted display device or an input device associated therewith; identifying a gesture based at least in part on the gesture data: and identifying the at least one change to the first configuration variation based at least in part on an operation associated with the identified gesture. ([0174] the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user. [0008] The tool may allow the user to select from suggested proposals, including using gesture sensing for making selections and moving objects around in virtual and/or augmented reality, as well as online ordering and payment for selected products,)

Regarding Claim 13, Nagar in view of Jacobs and Miller teaches the system of claim 10. 
Nagar discloses the first virtual image and the updated virtual image are each rendered as one of a two-dimensional virtual image or a three-dimensional holographic virtual image.  ([0070] The imaging module 150 may include a camera, a video machine or a three-dimensional (3D) visor/glasses, such as GOOGLE GLASS® or any other suitable imaging mechanism. The captured image may be a two dimensional image (2D), a three dimensional image (3D) and/or a video or movie of the space 110 or any other image. [0174] the 3D visor or glasses 504 may be used for the display as well as some other modules, or all of the modules described herein (e.g. visualization module, sound module, etc.). In some embodiments, the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user.) 

Claim 14 recites a head-mounted display device comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 15 recites a head-mounted display device comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 17 recites a head-mounted display device comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 18 recites a head-mounted display device comprising substantially similar limitations as claim 11.  The claim is rejected under substantially similar grounds as claim 11.

Regarding Claim 21, Nagar in view of Jacobs and Miller teaches the system of claim 10. 
Miller further teaches overlaying an overlay corresponding to the second configuration variation onto the configurable physical object within the forward field of view, wherein the placement of the overlay corresponding to the second configuration variation onto the configurable physical object is determined based on the 3D model of the configurable physical object.  ([Col 3 Ln 57-64] an interface for enabling interaction between the user and the head-mounted user display device, and rendering the display object associated with at least the portion of the virtual world data based on the selected interface. The selected interface may be one of a virtual reality mode, an augmented reality mode, a blended reality mode, and a combination of the virtual reality and augmented reality modes (first and second configurations, selection of augmented reality mode, for example, would be a configuration selection). [Col 31 Ln 37-41] the system is configured to recognize a 3D object in the real world, and then augment it. “Recognition” in this context may mean identifying the 3D object with high enough precision to anchor imagery to the 3D object. [Col 31 Ln67 - Col 32 Ln 1] recognized objects may be linked to an online database of various 3D models. [Col 15 Ln 6-13] FIG. 4 illustrates an example embodiment of objects viewed by a user when the interface 302 is operating in an augmented mode. As shown in FIG. 4, the interface 302 presents a physical object 402 and a virtual object 404. In the embodiment illustrated in FIG. 4, the physical object 402 is a real, physical object existing in the local environment of the user, whereas the virtual object 404 is an object created by the system 100, and displayed via the user interface 302. [Col 15 Ln 24-29] Virtual object 404 is cued off, or triggered by, the physical object 402. For example, the physical object 402 may actually be a stool, and the virtual object 404 (overlay) may be displayed to the user (and, in some embodiments, to other users interfacing the system 1 00) as a virtual animal standing on the stool. (the placement of the virtual animal on the stool is interpreted as placement of an overlay determined by the 3D model of the real-world stool object.)
It would have been obvious to one of ordinary skill in the art to include in method, as taught by Nagar, the features as taught by Miller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Miller, in order to create one or more custom interface modes. (Miller, [Col 16 Ln 18]).


Claims 6-7, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2016/0300293 A1 to Nagar and U.S. Patent No. 10,929,904 B1 to Jacobs and U.S. Patent No. 10,629,003 B2 to Miller in view of U.S. Patent No. 10,963,596 A1 to Wood.

Regarding Claim 6, Nagar in view of Jacobs and Miller teaches the method of claim 1. 
But does not explicitly teach wherein the virtualized configuration system is a configure, price, quote (CPQ) system. 
Wood, on the other hand, teaches wherein the virtualized configuration system is a configure, price, quote (CPQ) system.  ([col 9 ln 14-24] accessing one or more graph files that define behavior such as: 1) what items (e.g., pipes) are available to the user 102 for configuring the pipe system at the warehouse 106, and furthermore the constraints for those items and how they may be configured/manipulated; 2) how the available items are to be displayed within the 3D configurator user interface (“UI”); and 3) how changes to the items in the 3D configurator 108, such as a user 102 changing the length of a particular pipe, affect other items in the 3D configurator, potential items to be introduced into the 3D configurator, pricing quotes for the current item configuration, etc.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Nagar, the features as taught by Wood since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Wood, in order to allow the wearer to observe physical objects (Wood, [0089]).

Regarding Claim 7, Nagar Jacobs Miller and Wood teaches the method of claim 6. 
Nagar does not explicitly teach wherein the first configuration includes a first configuration price and the second virtual image includes an updated configuration price, the method further comprising: determining the updated configuration price for the second configuration; providing at least part of the second configuration to the CPQ system; and receiving the updated configuration price from the CPQ system, the updated configuration price based at least in part on the second configuration. 
Jacobs, on the other hand, teaches wherein the first configuration includes a first configuration price and the second virtual image includes an updated configuration price, the method further comprising: determining the updated configuration price for the second configuration; providing at least part of the second configuration to the CPQ system; and receiving the updated configuration price from the CPQ system, the updated configuration price based at least in part on the second configuration. ([col 19 ln 35-40] Fig 11 displays an update current part button along with the part price and the total price for all the parts [col 12 ln 34-col 13 ln 2] software 136 may be configured to allow a user working with computer-modeling software, such as computer-modeling software application 148, to select an update button or the like to cause price-quote-generating algorithms 156 to update price quote(s) after making changes to structure 112 within computer model 116.)
It would have been obvious to one of ordinary skill in the art to include in method, as taught by Nagar, the features as taught by Jacobs, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Jacobs, in order to provide semi-automated price quotations (Jacobs, [abstract]).
Claim 19 recites a head-mounted display device comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 20 recites a head-mounted display device comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Regarding Claim 23, Nagar in view of Jacobs and Miller teaches the system of claim 8. 
But does not explicitly teach wherein the plurality of 3D models is received from a configure, price, quote (CPQ) system. 
Wood, on the other hand, teaches wherein the plurality of 3D models is received from a configure, price, quote (CPQ) system.  ([col 9 ln 14-24] accessing one or more graph files that define behavior such as: 1) what items (e.g., pipes) are available to the user 102 for configuring the pipe system at the warehouse 106, and furthermore the constraints for those items and how they may be configured/manipulated; 2) how the available items are to be displayed within the 3D configurator user interface (“UI”); and 3) how changes to the items in the 3D configurator 108, such as a user 102 changing the length of a particular pipe, affect other items in the 3D configurator, potential items to be introduced into the 3D configurator, pricing quotes for the current item configuration, etc.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Nagar, the features as taught by Wood since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Wood, in order to allow the wearer to observe physical objects (Wood, [0089]).

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2016/0300293 A1 to Nagar and U.S. Patent No. 10,929,904 B1 to Jacobs and U.S. Patent No. 10,629,003 B2 to Miller  in view of U.S. Patent Application No. 2005/0089213 A1 to Geng.

Regarding Claim 22, Nagar in view of Jacobs and Miller teaches the system of claim 10. 

However, the combination does not teach wherein the at least one change includes a change in a property of the configurable physical object.
Geng teaches wherein the at least one change includes a change in a property of the configurable physical object..  ([0103] post-processing steps can include, but are in no way limited to any miscellaneous 3D model editing functions (step 216), such as retouching the model, or overlaying the 3D model with a 2D texture/color (a property of the configurable object) overlay (step 218) to provide a more realistic 3D representation of an object. Additionally, texture overlay technique may provide an effective way to reduce the number of polygons in a 3D geometry model while preserve a high level of visual fidelity of 3D objects. In addition to the 3D model editing functions (step 216) and the texture/color overlay (step 218), the present exemplary method may also provide a graphical 3D data visualization option (step 220) and the ability to save and/or output the 3D model (step 222))
It would have been obvious to one of ordinary skill in the art to include in method, as taught by Nagar, the features as taught by Geng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Geng, in order to enhance image quality of 3D models (Geng, [0103]).


Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered but they are not persuasive.  
Applicant argues “***.”
Examiner disagrees. ***
The rejections to claims *** have been overcome by amendment to the claims.

Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues “***.”
Examiner disagrees. ***

Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues “***.”
Examiner disagrees. ***
However, neither [reference 1] nor [reference2] is relied upon to teach these limitations in the claims.  Examiner directs Applicant’s attention to the office action, above.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625